Dear Mr. Bradford:
You have requested an opinion as follows:
              "May an agency of the State of Missouri requesting bids pursuant to Section 34.040, RSMo 1969, accept only the lowest bid or is the agency required to accept the lowest and best bid?"
In response to such request we enclose a copy of Attorney General's Opinion No. 28, dated August 28, 1941, which we believe answers your question. In addition, we enclose herewith a copy of Section 34.040, with the pertinent language underlined.
If we may be of any further assistance please let us know.
Yours very truly,
                                  JOHN ASHCROFT Attorney General
Enclosure